                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Ann Marie Kline,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:18-cv-00180-FDW
                                      )
                 vs.                  )
                                      )
         Nancy A. Berryhill,          )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 23, 2019 Order.

                                               April 24, 2019
